Citation Nr: 1144182	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for defective vision, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran served on active duty from March 1947 to January 1950.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During a hearing conducted in February 2011 at the RO before the undersigned Veterans Law Judge, the Veteran informed the undersigned that he was not prepared for the hearing and needed more counseling.  See February 2011 hearing transcript at 6.  At that time, the undersigned noted that there was no evidence that a letter had been sent to the Veteran not less than 30 days prior to the February 2011 hearing and the Veteran acknowledged that he had not received such a letter.  Id.  Under 38 C.F.R. § 19.76, VA must inform the Veteran of the place and time of a hearing before the Board at a VA field facility not less than 30 days prior to the hearing date.  This time restriction does not apply to hearings which have been rescheduled due to a postponement requested by the appellant, or on his or her behalf, or due to the prior failure of an appellant to appear at a scheduled hearing before the Board at a VA filed facility with good cause.  38 C.F.R. § 19.76

In a letter dated July 27, 2010, the RO informed the Veteran of a hearing before a member of the Board scheduled for August 18, 2010 at a VA field office.  Also of record is an envelope, stamped by the post office on July 28, 2010, indicating that the mail addressed to the Veteran from VA was returned to sender.  A document dated August 18, 2010 documents that the Veteran failed to appear at the August 18, 2010 hearing.  In an August 19, 2010 letter, the Veteran's representative stated that the Veteran was unable to attend the August 18, 2010 hearing due to illness.  

That July 27, 2010 letter was not sent to the Veteran at least 30 days prior to the August 18, 2010 scheduled hearing.  It thus appears that VA has never complied with the 30 day rule listed at § 19.76.  It is also questionable, given the envelope returned to VA on July 28, 2010, whether the Veteran got the letter sent July 27, 2010.  

Given the sequence of events described above, that the Veteran indicated during the February 2011 hearing that he was not prepared for the hearing, and that the VA benefits system is a nonadversarial system, the Board finds that a strict application of § 19.76 is not appropriate in this case.  Hence, the Board will remand this matter so that the Veteran can be afforded another opportunity for a hearing before a member of the Board and be given notice of the hearing at least 30 days prior to the scheduled date of the hearing.  

Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing in the order that his request for a hearing was received.  Ensure that he is sent a letter informing him of the place and time of the hearing not less than 30 days prior to the hearing date.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



